Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 04/14/2019 has been accepted by the examiner.
Citation of Relevant Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	Akagiri (US 4783792 A) describes an apparatus for transmitting an input digital data signal through one of a plurality of prediction filters, wherein, the input digital data signal is supplied to a certain number of selection filters which is less than the number of the prediction filters, an optimum one of the prediction filters including the selection filters is selected by a selection signal resulting from the comparison of the output data from the selection filters, and the input signal data is transmitted through the selected prediction filters. Thus, with the extremely simple construction employing the selection filters of a number smaller than that of the prediction filters, an optimum prediction filter (or occasionally the selection filter) may be selected as a function of the input signal so as to easily improve the compression efficiency and the S/N ratio. The selection signal can be derived on the basis of the ratio of the respective maximum absolute values or of the ratio of 

	Bishop (US 10474960 B1) describes a computer-implemented method can comprise approximately expanding, by a system operatively coupled to a processor, using zero to a number of applications of a super controlled basis gate, a target two-qubit operation and the approximately expanding can result in instances of the target two-qubit operation corresponding to the zero to the number of applications, and the target two-qubit operation is part of a source quantum circuit associated with a quantum computer. The system can analyze the instances and the super controlled basis gate, and automatically rewrite the source quantum circuit into a deployed quantum circuit based on the analyzing. The computer-implemented method can have a number of advantages, including that automatically rewriting the source quantum circuit into the deployed quantum circuit based on embodiments can improve processing performance and accuracy of the deployed circuit, with embodiments providing an efficient mechanism to determine whether to use approximate or exact expansions of the target two-qubit operations. a computer-implemented method can comprise approximately expanding, by a system operatively coupled to a processor, using zero to a number of applications of a super controlled basis gate, a target two-qubit operation, and the approximately expanding results in instances of the target two-qubit operation corresponding to the zero to the number of 

	Sandberg (US 2016/0104073 A1) describes device for use in a quantum computing system, comprising: a substrate having a first substrate surface and a second substrate surface; a two-dimensional circuit having at least one qubit and at least one resonator to which said at least one qubit is operatively coupled, wherein said two-dimensional circuit is formed from a superconducting material on said first substrate surface; and a continuous superconducting ground plane located on said second substrate surface opposite from said two-dimensional ∈r)} where ∈r is relative permittivity of said substrate and λ0 is a qubit wavelength in vacuum equal to f/c, where f is a frequency of said at least one qubit and c is the speed of light.

	Bloom (US 11164103 B2) describes a quantum computing system comprising: a quantum processor comprising quantum circuit devices; a control system configured to perform operations comprising: identifying domains of the quantum computing system by operation of the control system, the domains comprising respective domain control subsystems and respective subsets of the quantum circuit devices in the quantum processor of the quantum computing system; obtaining a first set of measurements from a first domain of the domains; determining device characteristics of the subset of the quantum circuit devices belonging to the first domain based on the first set of measurements; determining to obtain a second set of measurements from the first domain based on the device characteristics; obtaining the second set of measurements from the first domain; determining quantum logic control parameters for the subset of the quantum circuit devices of the first domain based on the second set of measurements, wherein the quantum logic control parameters include control pulse duration, amplitude and phase; and applying select quantum logic control parameters to the quantum circuit devices for processing quantum information, 
	A method of operating a quantum computing system, the quantum computing system including a quantum processor comprising quantum circuit devices and a control system, comprising: identifying domains of the quantum computing system by operation of the control system, the domains comprising respective domain control subsystems and respective subsets of the quantum circuit devices in the quantum processor of the quantum computing system; obtaining a first set of measurements from a first domain of the domains; determining, by operation of the control system, device characteristics of the subset of the quantum circuit devices belonging to the first domain based on the first set of measurements; determining to obtain a second set of measurements from the first domain based on the device characteristics; obtaining the second set of measurements from the first domain; determining, by operation of the control system, quantum logic control parameters for the subset of the quantum circuit devices of the first domain based on the second set of measurements, wherein the quantum logic control parameters include control pulse duration, amplitude and phase; and applying select quantum logic control parameters to the quantum circuit devices for processing quantum information, wherein the select quantum logic control parameters include control pulse duration, amplitude, and phase. A quantum computing system comprising: a quantum processor comprising quantum circuit devices; a means for determining quantum logic control 

	Bloom (US 10643143 B2) describes a calibration process provides automated system “bring-up” for a large-scale quantum computer system. As an example, the calibration process may utilize design parameters, measured values, and automatic optimization to determine operating parameters for a multi-qubit system after installing the system in an operating environment (e.g., in a dilution refrigerator), so that the system can be efficiently accessed as working or identified as sub-optimal. In some cases, complicated characterization processes can be divided into sub-processing units that can be scaled up and applied to large systems. For instance, defining a precise calibration sequence may allow rapid characterization of specialized processors. In some implementations, a central computer process dispatches bring-up instructions to several sub-processing units to assess a superconducting quantum circuit system. The sub-

	Raymond (US 10031887 B2) describes at least one quantum processor comprising: a plurality of qubits including a first set of qubits and a second set of qubits; a plurality of coupling devices, wherein each coupling device provides controllable communicative coupling between two of the plurality of qubits; a first readout subsystem responsive to a state of each of the qubits in the first set of qubits to generate a first set of detected samples, each detected sample in the first set of detected samples represents a respective one of the qubits in the first set of qubits; at least one post-processing processor-based device communicatively coupled to the at least one quantum processor; and at least one non-transitory computer-readable storage medium communicatively coupled to the at least one post-processing processor-based device and that stores at least one of processor-executable instructions or data, where in use the at least one post-processing processor-based device: receives the first set of detected samples that represents the qubits in the first set of qubits; and post-processes the first set of detected samples to generate a first set of derived samples, each sample in the first set of derived samples represents a respective one of the qubits in the second set of qubits. Each of the qubits in the first and the second 

	Raymond (US 10621140 B2) describes a computational system comprising: at least one quantum processor comprising: a plurality of qubits including a first set of qubits and a second set of qubits; a plurality of coupling devices, wherein each coupling device provides controllable communicative coupling between two of the plurality of qubits; wherein at least one qubit in the second set of qubits is not communicatively coupled to any qubit in the first set of qubits a first readout subsystem responsive to a state of each of the qubits in the first set of qubits to generate a first set of detected samples, each detected sample in the first set of 

Scheer (US 10332024 B2) describes a computer-implemented simulation method comprising: generating, by operation of a graph generating unit executed by one or more processors, a graph representing a quantum circuit system, wherein the graph includes vertices and edges, the edges representing circuit elements of the quantum circuit system and the vertices representing physical connections between the circuit elements of the quantum circuit system; storing the graph in first memory; assigning, to the graph stored in the first memory, inverse inductances, conductances, capacitances, and junction inverse inductances to respective edges of the graph based on a lumped-element approximation of the quantum circuit system; providing a system of equations of motion representing current in the quantum circuit system; generating, by 

Farinelli (US 7932514 B2) describes a method for determining if a quantum system including a superconducting qubit occupies a first state |0 [Image Omitted] or a second state |1 [Image Omitted] , the method comprising: applying an input pulse to the superconducting qubit; applying a signal having a frequency through a transmission line having an output and coupled to the superconducting qubit; and measuring a resonance frequency from the superconducting qubit at the output port, wherein the resonance frequency can be one of two distinct values, a distinct first value corresponding to a first quantum well, and a second distinct value corresponding to a second quantum well, wherein if the resonant frequency is equal to the first value, then the qubit occupies the state |0 [Image Omitted] prior to applying the input pulse and the state |0 [Image Omitted] remained in the first quantum well after applying the input pulse, and if the resonant frequency is equal to the second value, then the qubit occupies the state |1 [Image Omitted] prior to applying the input pulse and the state |1 [Image Omitted] tunneled to the second quantum well subsequent to applying the input pulse. A method for determining if a quantum system including a superconducting qubit occupies a first state |0 [Image Omitted] or a second state,  .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with AMIN, HIMANSHU on March 1, 2022.
The application has been amended as follows: 

Claim 1, line 2 replace with:
a non-transitory memory that stores computer executable components; and

Claim 8, line 2 replace with:
predicting, by a system operatively coupled to a processor and a non-transitory memory, a readout state of 

non-transitory storage medium having program instructions embodied therewith, the program 

Remarks: The above change(s) is/are to define the invention better and to avoid 35 USC § 101 concern.

	Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a system, comprising: a state prediction component that predicts a readout state of one or more qubits of a quantum circuit and a calibration component that calibrates a qubit readout signal based on the readout state to generate a state dependent qubit readout signal to read the one or more qubits. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.



Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a computer-implemented method, comprising: predicting, by a system operatively coupled to a processor and a non-transitory memory, a readout state of one or more qubits of a quantum circuit; and calibrating, by the system, a qubit readout signal based on the readout state to generate a state dependent qubit readout signal to read the one or more qubits. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 9-14 are allowed due to their dependency on claim 8.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a computer program product facilitating state dependent calibration of qubit measurements, predict, by the processor, a qubit state of one or more qubits of a quantum circuit; and calibrate, by the processor, a qubit readout signal based on a qubit state prediction to generate a state dependent qubit readout signal to read the one or more qubits. 

Claims 16-20 are allowed due to their dependency on claim 15.



Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 1, 2022